                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION

NADEEM SHANIK,

      Plaintiff,
v.                                                   Case No. 8:18-cv-646-T-AAS

ANDREW SAUL,
Commissioner,
Social Security Administration, 1

      Defendant.
______________________________________/

                                      ORDER

      Nadeem Shanik moves for an award of attorney’s fees, which the

Commissioner does not oppose.       (Doc. 26).   Ms. Shanik requests $6,690.86 in

attorney’s fees, under the Equal Access to Justice Act (EAJA), 28 U.S.C. Section 2412.

The EAJA permits awards for reasonable attorney’s fees and expenses to a prevailing

party against the United States. 28 U.S.C. § 2412.

      The July 25, 2019 order remanded the Commissioner’s final decision under

sentence four of 42 U.S.C. Section 405(g) for further administrative proceedings.

(Doc. 24). The Clerk entered judgment in Ms. Shanik’s favor. (Doc. 25). Ms. Shanik

now requests an award of attorney’s fees under the EAJA. (Doc. 26).

      The Commissioner does not contest the following: Ms. Shanik is the prevailing

party; Ms. Shanik’s net worth was less than $2 million when she filed her complaint;


1  On June 17, 2019, Andrew Saul became Commissioner of the Social Security
Administration. Consistent with Federal Rule of Civil Procedure 25(d), Mr. Saul is
substituted as a party in Nancy Berryhill’s place.
                                          1
the Commissioner’s position was not substantially justified; no special circumstances

make an attorney’s fees award unjust; and Ms. Shanik’s attorney’s fees request is

reasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Ms. Shanik is entitled to $6,690.86 in attorney’s fees.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Ms. Shanik owes a debt to the United States.            Ms. Shanik

assigned her rights to EAJA fees to her attorney. So, if Ms. Shanik has no federal

debt, the United States will accept her assignment of EAJA fees and pay the fees

directly to counsel.

      Accordingly, Ms. Shanik’s motion for attorney’s fees under the EAJA (Doc. 26)

is GRANTED. Ms. Shanik is awarded $6,690.86 in attorney’s fees.

      ORDERED in Tampa, Florida on September 27, 2019.




                                          2
